DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is being examined in the *Pro-Se Examination Unit (Art Unit 3649).  Please do not hesitate to contact me at 571-272-2823 if you have any questions regarding this correspondence and/or your response to the Office Action.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S.___(2014).
Claims 1, 7 & 13 are directed to a computer implemented method; dependent claims 2-6, 8-12 & 14-18, are also directed to a computer implemented method, as they depend from the rejected independent claims.  As such, the claims are directed to statutory subject matter under Step 1 of the Alice flowchart; however, claims are directed to a judicial exception (i.e. an abstract idea).

Addressing the claims under Step 2A, the claims are held to be directed to concepts similar to those found to be abstract, either as outlined in the 2014 lEG/July 2015 Update to Subject matter eligibility, or, as compared to certain decisions rendered by the courts.  The claims describe the steps of monitoring an individual’s participation on a web-based platform.  The addition of the limitations that narrow the idea (such as obtaining different metrics for monitoring) merely aide in the description of the abstract idea and therefore do not render the claims any less abstract.
This concept is considered a method of organizing human activity by providing a ways to monitoring plurality of activities of a participant of the platform.  Organizing human activity is used to describe concepts relating to interpersonal and intrapersonal activities, such as managing transactions between people, marketing, resource management activities or behaviors (see July 2015 Update: Section III (B)).  Several Ultramercial v. Hulu 772 F.3d 709, 112 U.S.P.Q.2d 1750 (Fed. Cir. 2014)).  Additional precedential courts have found abstract examples of organizing human activity to include structuring a sales force or marketing company (in re Ferguson 558 F.3d 1359, 90 U.S.P.Q.2d 1035 (Fed. Cir. 2009)), automatic optimization of pricing in an ecommerce environment or pricing products in organization groups (OIP Technologies, Inc. v. Amazon.com, Inc. 788 F.3d 1359 (Fed. Cir. 2015) and Versata Development Group v. SAP America, Inc. 793 F.3d. 1306 (Fed. Cir. 2015)) and managing tasks activities and resources (Accenture Global Services, GmbH v. Guidewire Software 728 F.3d 1336 (Fed. Cir. 2013)).
The claims at issue are also directed to mathematical algorithms (i.e. averaging, aggregating, adjusting, and calculating a value (rating) of a service)).   In particular, the courts have found mathematical algorithms to be abstract ideas (i.e. a mathematical procedure for converting one form of numerical representation to another in Benson, or an algorithm for calculation parameters indication an abnormal condition in Grams).   The courts have found that analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category. (See Electric Power Group, LLC v. Alstom S.A., (Fed. Cir. 2015) citing e.g., TLI Commc'ns, 823 F.3d at 613; Digitech, 758 F.3d at 1351; Bancorp Servs., L.L.C. v.Sun Life Assurance Co. of Canada (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011); SiRFTech., Inc. v. Int'ITrade Comm'n, 601 F.3d Parker v. Flook, 437 U.S. 584, 589-90 (1978); Gottschalkv. Benson, 409 U.S. 63, 67 (1972)).
Finally, the concept of identifying and transmitting information related to a user, further represents ‘an idea itself’ (see July 2015 Update: Section III (C)) inasmuch as it is related to processes of identifying, comparing, processing, and presenting data. Several precedential cases have found concepts relating to processes of identifying, comparing, processing, and presenting data to be mere ideas in themselves.  One example includes selecting/identifying displayed data, manipulating the data through encoding and decoding processes, and generating new outputs/displays (Recognicorp, LLC, v. Nintendo Co., Ltd., Nintendo of America, Inc., No. 2:12-cv-01873-RAJ (2017)). The courts have addressed other computerized processes for of identifying, comparing, processing, and presenting data including data collecting and comparing known information (Classen Immunotherapies Inc. v. Biogen IDEC 659 F.3d 1057(Fed. Cir. 2011)), collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group, LLC v. Alstom 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016))] extracting, organizing, storing and transmitting data (Content Extraction and Transmission LLC v. Wells Fargo Bank, National Ass'n. 776 F.3d 1343 (Fed. Cir. 2014)) and obtaining and comparing intangible data (Cybersource Corp v. Retail Decisions, Inc. 654 F.3d 1366, 99 U.S.P.Q.2d 1690 (Fed. Cir. 2011)) (see July 2015 Update: Section III (C)).
Therefore, while it is understood that the claims in the current application are not verbatim recitations of the guidelines or case law, the detailed analysis provided above shows how the current claim limitations at issue closely parallel the concepts 
Under Step 2B, the examiner acknowledges the additional limitations (i.e. the steps of monitoring an individual’s participation on a web-based platform via web  interfaces, interactions with websites, and various forms of software for presenting items to a user).  These limitations however are used for data gathering and presentation and as such merely represents insignificant pre and post solution activity. Even assuming arguendo that the claims are not insignificant pre and post solution activities or mental activities, each of the functions performed by the machinery are well-understood, routine, and conventional (i.e., receiving and processing data, and receiving or transmitting data over a network, e.g., using the Internet to gather data (see July 2015 Update: Section IV)).
Additionally, these limitations are merely generic recitations of computers and networks performing basic functions and the claims amount to nothing more than implementing the abstract idea on a computer.  The limitations taken as a whole amount to nothing more than implementing the concept of monitoring an individual’s participation on a web-based platform, with routine, conventional activity specified at a high level of generality in a particular technological environment.  When viewed either as individual limitations or as an ordered combination, the claims as a whole do not add significantly more to the abstract idea of identifying and transmitting auction information to a user.
Ultimately, the claimed machine(s) function solely as an obvious mechanism to achieve the claimed result, failing to impart a meaningful limit on the claim scope SiRF Tech., Inc. v. ITC (Fed. Cir. 2010)].  The claims at issue here do not rise to overriding the routine and conventional sequence of events ordinarily performed by the computer, nor do they set forth with any specificity the interactions of the machine itself.  Conversely, the claims are only specific in how the computer is used to facilitate the abstract idea itself using routine and conventional operations of the generic machinery, and are silent as to any detail or property that would transform the otherwise generic machinery into a specialized or special purpose machine.  Even when considered as an ordered combination, the computer components of applicant's method add nothing that is not already present when they are considered individually. Viewed as a whole, the claims simply convey the idea itself facilitated by generic computing components.
Thus, under Step 2B, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself (Step 2B: NO).
As stated above, dependent claims 2-6, 8-12 & 14-18, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea.  The claims provide minimal technical structure or components for further consideration either individually or as ordered combinations with the independent claims. As such, additional recited limitations in the dependent claims only refine the identified abstract idea further.  Further refinement of an abstract idea does not convert an abstract idea into something concrete.
Conclusion in view of the Test: Independent claims are rejected as directed to a judicial exception, and it is, therefore, ineligible to be patented under 35 USC § 101 in view of the test. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  For example, claim 3 states “the persuasion information praise information associated with the at least one participant is obtained utilizing at least one of the interaction platform and an external source”, however, the examiner cannot ascertain what is meant by " persuasion information praise information” such that the metes and bounds of the claims can clearly evaluated (it the praise being evaluated or persuasion?).  The above limitation, result in failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Examiner finds that because the claims are indefinite under 35 U.S.C. §112, 2nd paragraph. However, in accordance with MPEP §2173.06 and the USPTO's policy of trying to advance prosecution by providing art rejections even though the claim is 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lovell (US Patent Pub. 20180075393; referred to hereinafter as Lovell).
Claims 1, 7 & 13:	Lovell disclose a  method for generating participant engagement scores (abstract), the method comprising, monitoring a plurality of activities of at least one participant of an interaction platform (0013-0015 & 0026), obtaining participation information associated with the at least one participant (0050-0053), obtaining persuasion information associated with the at least one participant (0059-0062, participant’s level of impact, i.e. persuasion), obtaining praise information associated with the at least one participant (0065-0068), determining plurality of score values based on each of the participation information, persuasion information, and praise information, wherein the score values are determined based on plurality of scores stored in a database, evaluating the plurality of score values to determine a final score (0060-0072), and determining an engagement level of the at least one participant based on the determined score (0121-0132).

Claims 3, 9 & 15:	Lovell disclose the persuasion information associated with the at least one participant is obtained utilizing at least one of the interaction platform and an external source (0059-0064, participant’s level of impact, i.e. persuasion information).
Claims 4, 10 & 16:	Lovell disclose praise information associated with the at least one participant is obtained utilizing at least one of the interaction platform and an external source based on the plurality of activities (0065-0071).
Claims 5, 11 & 17:	Lovell disclose participation information, persuasion information, and praise information associated with the at least one participant are obtained based on the plurality of activities (0055-0075).
Claims 6, 12 & 18:	Lovell disclose 15comparing the determined score with one or more thresholds (0124 & 0130-0134).

Examiner’s Note
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Soong (20190370908) refers to obtaining activities of members of the online social networking system and social graph data of the members and computing an influence score for one of the members by combing an access to content score with an activities score. The access to content score is based on a number of social graph 
Das (20160104181) refers to identifying and segmenting a plurality of online users based on a level of engagement with respect to at least one user group is provided. The method includes obtaining, information associated with one or more user from one or more user groups, computing, one or more parameter of one or more user based on the information associated with the one more user, dynamically obtaining, a score for the one or more user based on one or more parameter, and segmenting, the plurality of online users from the one or more user groups based on the score for the one or more user to obtain a subset of the plurality of online users from the one or more user group including (a) a highest first level of engagement, (b) a second highest level of engagement, and (c) a third highest level of engagement.

The referenced citations made in the rejection(s) above are intended to exemplify areas in the prior art document(s) in which the examiner believed are the most relevant to the claimed subject matter.  However, it is incumbent upon the applicant to analyze the prior art document(s) in its/their entirety since other areas of the document(s) may be relied upon at a later time to substantiate examiner's rationale of record.  A prior art W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).  However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed ...." In re Fulton, 391F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). 

Furthermore, the Examiner would like to explicitly reiterate, that when responding to this Office Action, please keep the following in mind:
Pay close attention to any deadlines for response and fees set forth in this action.  Fees cannot be waived and deadlines cannot be changed.
All formal replies to Office Actions must be submitted via mail, fax or EFS web.  Formal replies cannot be submitted via e-mail.
Sign all submissions. Please note that a proper electronic signature requires Applicant’s name within forward slashes (ex.  /John T. Smith/).
Sample format for responding to an Office Action can be found on the following page:
http://www.uspto.gov/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf

*Pro Se Examination Unit is a current pilot program at the USPTO which offers customer service to applicants filing patent applications without legal representation. While an applicant may prosecute the application and file papers in their application, lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed.  Applicants are advised to secure the services of a registered patent attorney or agent to draft and prosecute a patent application, since the value of a patent is largely dependent upon skilled preparation and prosecution. USPTO employees (including Pro Se Assistance and the examiner of record) cannot give legal advice.  To assist applicants in making informed decisions, Pro Se Assistance can provide assistance in helping applicants navigate www.uspto.gov and the Manual of Patent Examining Procedure (MPEP) to locate publically available educational resources.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIT PANDYA whose telephone number is (571)272-2823. The examiner can normally be reached M-F 9:30-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SUNIT PANDYA/Primary Examiner, Art Unit 3649